Willson, Judge.
A complaint without a jurat will not support an information. (Scott v. The State, 9 Texas Ct. App, 434.) A jurat is the certificate of the officer before whom the complaint is made, stating that the same was sworn to and subscribed by the affiant before him, and it must be signed officially by such officer.
In this case the original paper which purports to be the complaint upon which the information is based is sent up with and incorporated in the record. Upon an inspection of it we find that it is not verified by a jurat. What purports to be a jurat is signed “W. H. Edell,” and following this name are some few marks which resemble the letter W more than any other lettsr or letters. This certainly does not constitute an official signature, and adds no more verity to the paper than if there had been no signature whatever thereto. It will not do for the courts to sustain such loose practice in proceedings which jeopardize the liberty of the citizen.
Because the complaint is fatally defective, the judgment is reversed and the prosecution is dismissed.

Reversed and dismissed.